Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00662-CR

                                          Patricia MOLINA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR7390
                             Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 19, 2012

DISMISSED

           On November 1, 2012, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which she entered a plea of guilty. The trial court’s judgment also shows that there

was a plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                                      04-12-00662-CR


certification accurately reflects that this criminal case is a plea-bargain case. See TEX. R. APP. P.

25.2(a)(2).

       In our November 1, 2012 order, we warned the appellant that “[this] appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be

dismissed pursuant to Rule 25.2(d) unless the appellant caused an amended trial court

certification to be filed by December 3, 2012, that showed the appellant has the right of appeal.

See id. R. 25.2(d), 37.1; see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);

Daniels v. State, 110 S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response

was filed. Accordingly, we dismiss this appeal.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-